Citation Nr: 9930038	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  96-51 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
epidermophytosis pedis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1996 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected epidermophytosis pedis is 
currently asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable evaluation for 
epidermophytosis pedis are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, § 4.118, Diagnostic Codes 7806, 7813 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has 
not indicated that any records that may be obtained, and 
which have not already been sought or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection for a foot disorder, classified as 
epidermophytosis pedis, was granted by the Atlanta RO by 
means of a rating decision rendered in August 1982, following 
review of evidence that included the veteran's service 
medical records 

and the report of an April 1982 VA examination.  The RO noted 
that a skin disorder of the feet had been shown both in 
service and on VA examination.  A noncompensable evaluation 
was assigned.

The veteran currently contends, in essence, that his 
epidermophytosis pedis is now of such severity as to warrant 
compensation.  After a review of the record, however, the 
Board finds that his contentions are not supported by the 
evidence, and that his claim fails.

The severity of a service-connected skin disorder, such as 
epidermophytosis pedis, is ascertained by application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999).  Under these criteria, 
enumerated in Diagnostic Codes 7813 and 7806, the 
noncompensable evaluation currently in effect contemplates a 
skin disorder that is manifested by slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A compensable (10 percent) rating is 
appropriate for a skin disorder that is manifested by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.

The criteria for assignment of a compensable evaluation are 
not satisfied.  The report of the most recent clinical 
examination of the veteran's feet, which is the report of a 
VA skin examination conducted in August 1997, indicates that 
there was no rash on either foot, and that "there is no 
epidermophytosis pedis at this time."  The report notes an 
assessment of epidermophytosis pedis that has resolved.  
Likewise, the report of a May 1997 VA skin examination 
indicates that the veteran's feet appeared to be normal, and 
that he had normal skin without skin breakdown, current 
dermatologic eruptions or lesions, or "any abnormalities of 
the skin that I can appreciate."  The report notes an 
impression of episodic tinea pedis, which "appears not to be 
disabling at this time to any extent...."

The Board notes that the veteran has made reference to 
various physical problems involving his feet other than 
epidermophytosis pedis; such problems include hallux valgus 
and metatarsalgia.  The Board must point out that service 
connection has 

been established only for a skin disorder of the feet that 
has been classified as epidermophytosis.  The record does not 
demonstrate that service connection has been established for 
any other foot disorder, to include any such disorder that is 
orthopedic in nature.  It therefore follows that the Board 
cannot consider the symptoms of these other foot problems in 
determining the severity of his service-connected 
epidermophytosis pedis.

In view of the above evidence, the Board must conclude that 
the veteran's epidermophytosis pedis is currently 
asymptomatic, as reflected by the reports of the August 1997 
and May 1997 VA examinations that indicate that no such 
disability was discerned on either occasion.  The Board 
accordingly finds that the preponderance of the evidence is 
against the veteran's claim.  


ORDER

A compensable evaluation for epidermophytosis pedis is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

